DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 31, 35, and 39 are amended.
Claims 34, 38, and 42 are canceled.
Claims 31-33, 35-37, and 39-41 are pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-33, 35-37, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Meiyi et al. (WO 2019/028881), hereinafter "Meiyi" in view of 3GPP TS 38.211 V15.0.0 (2017-12), hereinafter "TS38211" and further in view of Ohara et al. (US 2020/0229236 A1), hereinafter “Ohara”, Pan et al. (US 2020/0136708 A1), hereinafter “Pan” and Seol et al. (US 2014/0185481 A1), hereinafter “Seol”.
Claim 31 is for an apparatus, claim 35 is for a method performed by apparatus of claim 31 and claim 39 is for a non-transitory computer readable medium associated with claim 31.
Regarding claim 31, Meiyi teaches ‘a communications apparatus’ (Meiyi: [0016)-(0017]), comprising:
one or more memories configured to store instructions; and one or more processors coupled to the one or more memories and configured to execute the instructions’ (Meiyi: [0235), "FIG. 6 is a schematic structural diagram of a user equipment according to an embodiment of the present invention. As shown in FIG. 6, user device 600 can include a central processing unit {CPU) 601 and memory 602; and memory 602 is coupled to central processor 601. The memory 602 can store various data; in addition, a program for data processing is stored, and the program is executed under the control of the central processing unit 601 to perform random access"), 
‘cause the apparatus to: determine transmission power for a random access preamble’ (Meiyi: Eqn.1 in [0007) and Eqn. 2 in [0011] illustrate the determination of transmission power that is a function of preamble format, "The DELTA_PREAMBLE is a predefined power offset value based on the preamble format"); and
‘send the random access preamble at the transmission power which is a smaller value of
the following two values: maximum transmission power allowed by or configured for a terminal device, and a sum of random access preamble target received power and a path loss that is estimated by the terminal device’ (Meiyi: [0007]-[0009], 

    PNG
    media_image1.png
    125
    660
    media_image1.png
    Greyscale
), 
‘wherein the random access preamble target received power is a sum of the following three parameters: 
random access preamble initial received target power, an offset based on a random access preamble format, and a product of a quantity of power ramping counter minus 1 and a power ramping step’ (Meiyi: Eqn. 2 in [0011], 

    PNG
    media_image2.png
    52
    739
    media_image2.png
    Greyscale


Meiyi, though teaches about preamble formats A1, A2, A3, B1, B2, B3, B4, C0 (See, table 3), it fails to teach the preamble format C2.  
TS38211 in the same field of endeavor teaches all the preamble formats of above. Below are the tables 6.3.3.1-1 and 6.3.3.1-2 from TS38211:

    PNG
    media_image3.png
    225
    836
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    401
    819
    media_image4.png
    Greyscale

It is obvious to a person of ordinary skill before the effective filing date of the claimed invention to combine teaching of TS38211 with that of Meiyi to obtain information regarding all the supported preamble formats as disclosed by the tables above.
Combination of Meiyi and TS38211 does not expressly teach, ‘offset based on the random access preamble format’ and  ‘wherein the random access preamble format is one of A1, A2, A3, B1, B2, B3, B4, C0, or C2, and the offset based on the random access preamble format is respectively X-3 dB, X-6 dB, X-8 dB, X-3 dB, X-6 dB, X-8 dB, X-11 dB, X+0 dB, or X-6 dB’.
Tables above discloses different parameters related to preamble formats and it is evident that power levels for different preamble formats will be different based on the parameters in the tables. Relative power levels of the preamble formats A1-C2 may be obtained by comparing the Nu values from the tables. Compared to format 0, e.g. the relative preamble format power levels will be, for µ=0 are,
10 log (24576/2·2048), 10 log (24576/4·2048), 10 log (24576/6·2048), 10 log (24576/2·2048), 10 log (24576/4·2048), 10 log (24576/6·2048), 10 log (24576/12·2048), 10 log (24576/2048), and 10 log (24576/4·2048), in decibels, i.e., 8, 5, 3, 8, 5, 3, 0, 11, and 5 dB,  for A1, A2, A3, B1, B2, B3, B4, C0, and C2 respectively.
For some arbitrary value of X, if X-11 is added to the above sequence, which may be done for different scenarios because the sequence is a relative one, one gets the sequence
X-3, X-6, X-8, X-3, X-6, X-8, X-11, 0, and X-6 dB.
Meiyi or TS38211 does not explicitly teach, ‘the value of X is 0, 3, 8, 11, 14, 17, 18, 19, or 20’.
As per discussion above, X=11, corresponding to A1 level of 8dB is disclosed. For other values of µ, i.e. µ=1, 2 and 3, X may be calculated from table 6.3.3.1-2, and would produce X values for A1 as 14, 17, and 20 respectively. 
Though not all the values of X in the claim may be directly derivable from the tables above, a person of ordinary skill in the art before the effective filing date of the claimed invention could apply the teaching and modify the teaching to support subcarrier spacing other than 15, 30, 60, and 120 kHz, related to different µ values, e.g. subcarrier spacing of 7.5 kHz, 5 kHz, 1.5 kHz and combine that with teaching of Meiyi about number of sequences received by a single receive beam of the UE, N_seq.beam and # of sequences, as disclosed in table 3, to arrive at the claim element of other X values.
‘wherein X = X1 + X2, X1 is related to a frequency band on which the random access preamble is located, X2 is configured by a network device, and a value of X is 0, 3, 8, 11, 14, 17, 18, 19, or 20.
Ohara in the same field of endeavor teaches, ‘wherein a value of X1 is related to a carrier frequency band on which the random access preamble is located’, (Ohara: [0069], “the subcarrier spacing of the PRACH is 1.25 kHz, 5 kHz, 15 kHz, or 30 kHz in the case where the frequency band is equal to or less than 6 GHz, and is 60 kHz or 120 kHz in the case where the frequency band is equal to or greater than 6 GHz” ([0069], lines 12-16).
It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ohara with that of Meiyi and TS38211 to support different frequency bands and supported subcarrier spacing in those frequency bands as disclosed by Ohara above.
Ohara however does not teach, ‘X2 is configured by a network device ‘.
Pan in the same field of endeavor teaches Tx power level for network access adjusted by the TRP and the user equipment based on beam management, “An offset of beamwidth and power level may be introduced, for example, when beam type and Tx power may be converted from one setting to another Setting ([0118]), “[0119] A TRP may include a beam type in a beam-related indication ( e.g., in DCI), which may include, for example, one or more of the following: i) a beam type, (ii) WTRU Tx Beam information for an original beam type (e.g., used in beam management such as uplink implementations U-1, U-2, U-3) and/or (iii) offset values for beamwidth and/or a Tx power level” ([0119]), and “A WTRU may apply offset values in beamwidth and power level, for example, based on an indicated beam type” ([0120]).
Disclosures in Pan suggest that preamble format power level may be adjusted by the TRP/user equipment.
([Abstract]).
Though Meiyi teaches, “gain of the transmit/receive beam of the user equipment” ([0021]), it does not expressly disclose, ‘wherein the transmission power is further related to a difference between a downlink signal reception beam gain of the terminal device and a random access preamble signal transmission beam gain of the terminal device’.
Seol in the same field of endeavor teaches, ‘wherein the transmission power is further related to a difference between a downlink signal reception beam gain of the terminal device and a random access preamble signal transmission beam gain of the terminal device’ (Seol: [0019], “According to another aspect of the present disclosure, a method for operating a Mobile Station (MS) in a wireless communication system includes: determining an uplink (UL) Transmit (Tx) power value compensated for a gain difference value between a downlink (DL) Receive (Rx) beam and an UL Tx beam of the MS; and transmitting an UL signal based on the determined UL Tx power value”).
Seol is an analogous art teaching UPLINK POWER CONTROL METHOD AND APPARATUS IN A BEAM-FORMING BASED WIRELESS COMMUNICATION SYSTEM (see title).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine disclosure by Seol with that of Meiyi, TS38211, Ohara and Pan so that compensation for beam gain difference could be taken care of while calculating transmit power, as disclosed by Seol, “However, in a case of using one or more beam patterns having different beamwidths and beam gains, a gain difference between beams occurs in a specific direction due to trade-off between a beamwidth and a beam gain according to respective beam pattern. Therefore, there is a need to consider an operation of compensating for the beam gain difference according to a difference between beam patterns in actual link adaptation or uplink power control” (Seol: [0012]).
Claim 35 is a change in category compared to claim 31. Claim is rejected based on rejection of claim 31.
Claim 39 is a change in category compared to claim 31. Claim is rejected based on rejection of claim 31.

Claim 32 is for an apparatus, claim 36 is for a method performed by apparatus of claim 32 and claim 40 is for a non-transitory computer readable medium associated with claim 32.

Regarding claim 32, combination of Meiyi, TS38211, Ohara, Pan and Seol teaches the apparatus according to claim 31. 
As per discussion above in claim 31, a 15 kHz subcarrier spacing is applicable for µ=0. As per teaching by Ohara, 15 kHz is related with a carrier frequency less than 6 GHz. The X value of 8 corresponds to one of the offsets discussed above in claim 1.
Therefore, disclosures by combination of Meiyi, TS38211, and Ohara implies teaching of the claim, ‘wherein the value of X is 8 for a carrier frequency less than 6 GHz’
Claim 36 is a change in category compared to claim 32. Claim is rejected based on rejection of claim 32.
Claim 40 is a change in category compared to claim 32. Claim is rejected based on rejection of claim 32.

Claim 33 is for an apparatus of claim 31, claim 37 is for a method performed by apparatus of claim 33 and claim 41 is for a non-transitory computer readable medium associated with claim 33.
Regarding claim 33, combination of Meiyi, TS38211, Ohara, Pan and Seol teaches apparatus of claim 31. 
Meiyi however fails to expressly teach, ‘wherein the value of X is 14 for a carrier frequency greater than 6GHz’. 
Ohara in the same field of endeavor teaches, “the subcarrier spacing of the PRACH is 1.25 kHz, 5 kHz, 15 kHz, or 30 kHz in the case where the frequency band is equal to or less than 6 GHz, and is 60 kHz or 120 kHz in the case where the frequency band is equal to or greater than 6 GHz” ([0056], lines 12-16). 
Though Ohara does not explicitly teach, it is obvious that if maximum subcarrier spacing for the two frequency bands is considered, 30kHz and 120 kHz, the power offset for carrier frequency above 6 GHz needs to be more by a factor of 10 log (120/30) or 6 dB (for every doubling of subcarrier spacing, the power will have to increase by 3 dB) for the scenario when 30 KHz is used for band less than 6 GHz and 120 kHz is used for band greater than 6 GHz. When added to the power offset of 8 dB for the case of carrier frequency less than 6 GHz, as per support of X=11 discussed in claim 31, this value becomes 14 dB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Ohara with that of Meiyi to calculate power offset and hence the transmission power for random access depending on the carrier frequency and subcarrier spacing and come up with the claimed invention, ‘wherein the value of X is 14 for a carrier frequency greater than 6GHz’.
Claim 37 is a change in category compared to claim 33. Claim is rejected based on rejection of claim 33.
Claim 41 is a change in category compared to claim 33. Claim is rejected based on rejection of claim 33.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462